Order, Supreme Court, Bronx County, entered August 21, 1974, which, to the extent appealed from, granted plaintiffs’ cross motion for disclosure to aid in arbitration as to defendant Grossman, unanimously reversed, on the law and in the exercise of discretion, and the cross motion denied as to defendant Grossman. Appellant shall recover of respondents $40 costs and disbursements of this appeal. Absent extraordinary circumstances, a motion for disclosure under court aegis should not he granted during the pendency of an arbitration proceeding. (Matter of MVA1G [McCabe], 19 A D 2d 349, 351; Matter of Katz [Burkin], 3 A D 2d 238.) Concur — McGivern, P. J., Markewieh, Nunez and Macken, JJ.